Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 06/23/2022. In the instant amendment, claims 17, 22, 24-26 and 33 have been amended. Claim 34 is newly added.
Claims 17-18, and 22-34 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2014/0270480 to Boardman
[0010] Techniques are described for analyzing images acquired via mobile devices in various ways, including in some embodiments to estimate measurements for one or more attributes of one or more objects included in the images. As one example, the described techniques may in some embodiments be used to measure the volume of a stockpile of material (e.g., a construction aggregate, such as sand, gravel, crushed stone, etc.), based on images acquired via a mobile device that is carried by a human user as he or she passes around some or all of the stockpile--such a mobile device may, for example, include a digital camera that takes individual digital photo images and/or digital video consisting of successive frames of digital images, or a mobile device with communication and/or computing capabilities that also includes a digital camera or other digital image acquisition capabilities (e.g., a smart phone or other cell phone, a tablet computer, a pad computer, a slate computer, etc.). During the acquisition of a series of digital images of an object of interest, various types of user feedback and/or other instructions may in some embodiments be provided to a human user who is operating the mobile device acquiring the digital images, such as based on monitoring quality and/or other aspects of some or all of the digital images being acquired, including to assist the human user in improving future digital images to be acquired. In addition, the selection of particular images to use from a series of digital images of an object of interest may be performed in various manners in various embodiments, including to select a subset of the digital images of the series while the digital images are being acquired and/or after all of the digital images are acquired, such as based on measured quality and/or other assessments of the selected images. Furthermore, the calculation of object volume and/or other estimated object attribute measurements may be performed in various manners in various embodiments, including to generate a 3D (three-dimensional) computer model of the object from the selected images, and to perform various types of manipulations and/or analyses of the generated 3D model. Additional details related to acquiring images via mobile devices and to analyzing such images in particular manners are described below, and some or all of the described techniques are performed in at least some embodiments by automated operations of a Mobile Device Image Analysis ("MDIA") system.

US 2016/0284128 to Michalscheek
[0061] To facilitate capturing the real object, the computing device 26 may also include an image sensor 44, such as a digital camera or other image acquisition circuitry. More specifically, the image sensor 44 may be capable of capturing a visual representation of surrounding physical features, for example, as image data. As will be described in more detail below, visual representations of a portion of the facility may be transmitted to another computing device 26 to enable remotely and/or automatically identifying the industrial automation equipment 16 and/or providing other relevant information.
[0062] Additionally, the computing device 26 may also include an audio sensor 45, such as a microphone. More specifically, the audio sensor 45 may be capable of capturing a digital representation of surrounding sounds, for example, as audio data. As will be described in more detail below, audio representations of a portion of the facility may be transmitted to another computing device 26 to enable remotely and/or automatically identifying an industrial automation equipment 16 and/or providing other relevant information.

US 2015/0198938 to Steele
[0008] Various embodiments of the system may include one or more functions to: receive additional input from the user for configuring a third component of the automation system to be installed within the building; identify the third component of the automation system based on the additional input received from the user; obtain configuration information for properly configuring the identified third component of the automation system based at least in part on the parameter obtained for the building; wherein the obtained configuration information for the third component specifies an association between the third component and the first component of the automation system, and the processor is further configured to perform functions to determine whether the first and third components of the automation system are properly configured based on the obtained configuration information and the input received from the user for configuring each of the first and third components and provide the user with a notification indicating results of the determination for the first and third components; compare the obtained configuration information for the third component with the input received from the user for configuring the third component; determine whether or not the association between the first and third components is configured properly based on the comparison; wherein the parameter for the building is included within a digital blueprint for the building, the digital blueprint indicating proper locations for the first and second components to be installed within the building; display a graphical representation of the digital blueprint to the user via a display device coupled to a mobile device of the user, the graphical representation including visual indicators representing the first and second components at positions corresponding to the proper locations of the first and second components to be installed within the building; wherein the graphical representation of the digital blueprint displayed to the user includes a visual indication of the user's current position within the building; wherein the visual indication of the user's current position is based on a current geographic location of the user's mobile device within the building, wherein the current geographic location of the user's mobile device is based on location data derived from one or more sensors of the user's mobile device; wherein the input from the user includes a first identifier for the first component and a second identifier for the second component; wherein each of the first and second identifiers is an electronic serial number corresponding to each of the first and second components; wherein the electronic serial number for each of the first and second components is based on identifier information captured by the user's mobile device using one or more input devices coupled to the user's mobile device; and wherein the one or more input devices include a touchscreen display, an infrared (IR) scanner, a digital camera, an RFID tag reader, and an NFC tag reader.

US 2004/0143170 to DuRousseau
[0034] The present invention advances the field of PDD by delivering a digital polygraph, preferably portable, with an automated computer aided interrogation software system that will provide: 1) the time-controlled immersive virtual-reality (VR) presentation of multimedia stimuli composed of, for example, text, pictures, videos, sounds and/or sensations; and 2) the real-time analysis of the physical and psychophysiological responses of the examinee to these stimuli. The existence of a convenient, fast and preferably portable digital polygraph with such state-of-the-art psychometric analysis tools provides the opportunity to accelerate PDD use in passenger, witness, and testimony screening; in periodic espionage and sabotage testing; in law and judicial enforcement; and in other areas. Additionally, this intelligent deception verification system (IDVS) technology may assist interrogation researchers with state-of-the-art tools to improve deception detection methods and enhance their ability to detect the malicious intent of terrorists bent on harming others and/or property.

US 2008/0155006 to Franklin
[0165] In another alternative embodiment, a computing device receives partial executable code to establish or modify the desired functionality of the computing device, for example, an automation control device in an automated or semi-automated environment such as a manufacturing facility. Typically a control facility would manage one or more automation control devices, in which case messages containing partial executable code would establish or modify the functionality of a system being controlled, such as a robotic assembly system. By selecting a menu item, an icon, giving a voice command, making a recognizable body part movement (e.g., moving a hand from left to right) or otherwise requesting the data, a person at the control facility could manage the executable code on the one or more computing devices as necessary for the computing devices to be able to execute on the data to be provided to them via a message or another source. After such remote configuration, the computing devices will be able to execute upon data received by the computing devices via messages sent across the communications network or execute upon data received from another source. One of various methods can be employed to provide feedback (or input) to the control facility from the automation control devices. Under one approach, one or more sensors may monitor one or more parameters associated with the environment of a system associated with one or more of the automation control devices, or of the system itself, or of one or more of the automated control devices, where sensor information is provided to the control facility, for example, via the communications link. Based on the sensor information, the control facility may send a message to an automation control device to vary the functionality of the system being controlled by the automation control device.

US 2014/0122702 to Jung
[0158] Referring now to FIG. 5, FIG. 5 shows operation 500, which may include operation 502 depicting monitoring one or more properties of a device configured to carry out one or more services. For example, FIG. 1, e.g., FIG. 1B, shows one or more attributes of a device configured to execute one or more services observing module 152 monitoring (e.g., observing, recording, having information transmitted to, collecting, seeing, regulating, controlling, viewing, receiving through a third party, receiving after the fact, and the like, whether passive or active, and regardless of the presence of intervening entities) e.g., data about a property, e.g., whether environment-dependent or environment independent, including, but not limited to, one or more of a status, characteristic, snapshot, feature, index, brand, configuration, attribute, algorithm, format, mode, flag setting, variable, data structure, and the like, and including, but not limited to, any attribute of a device or any of the hardware, software, firmware, and the like, whether static or dynamic, permanent or temporary, whether dependent on a user of the device or not, and in an embodiment, may reflect entirely on the user or one or more actions taken out by the user) of a device (e.g., a cellular phone, smart phone, IP phone, VoIP phone, handset, microphone, camera (e.g., video camera, still camera, digital camera, and the like), headphone, earpiece, screen, monitor, television, game system, receiver (e.g., an audio/visual receiver), media player (e.g., DVD player, Blu-ray player, CD player, MP3 player, cassette tape player), tablet device, netbook computer, notebook computer, router, wireless router, bridge, network equipment, server, desktop computer, personal computer, personal computer component (e.g., RAM, hard drive, video card, and the like), personal navigation system, vehicle navigation system, motor vehicle, motor vehicle stereo, motor vehicle control system, motor vehicle communication system (e.g., OnStar), appliance, security system (e.g., a home security system), electronic safety device (e.g., an electronic safe, a door security system, a door locking system), stereo system, speaker, remote control (e.g., a universal remote control, or a device remote control), radio, two-way radio, walkie-talkie, ham radio, a metal detector, a radar detector, a weather station, a robot (e.g., a Roomba), a vacuum cleaner, and the like) configured to (e.g., the one or more devices are arranged in a manner that makes them capable of) carry out (e.g., execute, perform, take a step or measure toward, schedule the performance of, instruct an entity to perform, and the like, including one or more portions of the service that are smaller than the service itself, including, but not limited to, data transmission and manipulation, and user interface handling, for example) one or more services (e.g., any task, or any portion of any task, or any combination of tasks, that can be carried out by a device, or by a device in communication with another device, which may include human interaction, or may not include human interaction, and which may require one or more resources, either locally to the device, or remotely from the device, and which may include one or more of hardware, software, firmware, data stored in or manipulated by any component, module, part, or portion of the device, including, but not limited to, hardware, software, applications, Application Programming Interfaces ("APIs"), one or more virtual machines, one or more Dynamically Loaded Libraries ("DLLs"), one or more relational databases, one or more GUI frameworks, one or more COM structured storages, or any portion of any other device that is under control of a device, e.g., a cloud resource, and the like).

The prior art of record (Becker in view of Strohmenger, Kriel, Ochai, Boardman, Michalscheek, Steele, DuRousseau, Franklin, Jung) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 17 "... initiating the method by a user transmitting a command to parameterize or change the parameter values of the field device on the server, wherein the transmitting of the command includes transmitting the command from the user to the server via a mobile device, wherein the mobile device is connected to the server via a second communication network, and the mobile device has a display and control element and/or voice input and voice output means, or via the field device directly, and the field device has a display and control element and/or voice input and voice output means, by means of input of a command to the respective display and control element or by means of voice input to the respective voice input and voice output means ...”.
The prior art of record (Becker in view of Strohmenger, Kriel, Ochai, Boardman, Michalscheek, Steele, DuRousseau, Franklin, Jung) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 34 "... initiating the method by transmitting a command to parameterize or change the parameter values of the field device on the server, wherein the initiating is done by an order platform after an order of the field device; … configuring the field device after the production process with the transmitted parameter set  ...”.

These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 17-18 and 22-34 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193